DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. 
Regarding since amended Claims 1, 8 and 15 originally rejected with references Sun and Kusano and replete with motivational statements to combine the references, Applicant argues that the combination of Sun and the other reference (i.e. Kusano) does not disclose limitations “us[ing] a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake word” and “responsive to determining that the captured audio content includes the at least one wake word, use a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word,” as recited in amended claims 1, 8 and 15 because Sun’s system is configured to detect two different words i.e. “Hi” and “Patent” rather than the same wake word (Amendment, pg. 13, sec. III – pg. 17, sec. C). Examiner respectfully disagrees as Sun’s front end detecting circuit 310 (i.e. a first algorithm) judges whether a received voice signal includes keyword/wake word “Hi” (para. [0044]) and upon confirming the receipt of the keyword “Hi”, a second speech recognition processor 320 (i.e. a second algorithm) judges whether the voice signal includes keyword “Hi-Patent” i.e. wake words 320, an interrupt signal is sent to processor 330 (para. [0047]). Therefore, since Sun discloses confirming receipt of at least the wake word “Hi” by the second processor/algorithm subsequent to the preliminary detection of the same wake word “Hi” by the first processor/algorithm 310, Sun discloses “us[ing] a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake word” and “responsive to determining that the captured audio content includes the at least one wake word, use a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word,”.

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  “8. Tangible, non-transitory, computer…” as recited in claim 8 should be “8.  A tangible, non-transitory, computer…”. Also, “wherein ceasing performing the wake-word detection process further processing the…” as recited in claim 20 should be “wherein ceasing performing the wake-word detection process comprises further processing the…” . Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 1, 2, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun US PGPUB 2016/0171976 A1 (“Sun”) in view of Kusano et al US PGPUB 2017/0245076 A1 (“Kusano”)
         Per Claim 1, Sun discloses a microphone device comprising: 
             one or more microphones (para. [0039]); 
             one or more processors (para. [0029]); 
            at least one tangible, non-transitory, computer-readable medium (para. [0040]-[0041]);    
           capture audio content via the one or more microphones (para. [0039]; para. [0041]); 
           use a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake-word (the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]); 
wake-word, use a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word, and wherein the second algorithm is more computationally intensive than the first algorithm (para, [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
           responsive to performing the wake-word confirmation process, (i) cause, via the network interface, a voice service corresponding to the at least one wake word to process at least a portion of the captured audio content when the wake-word confirmation process confirms that the captured audio content includes the at least one wake word, or (ii) cease performing the wake-word confirmation process when the wake-word confirmation process disconfirms that the captured audio content includes the at least one wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main 
            Sun does not explicitly disclose a network interface or program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to perform functions
           However, these features are taught by Kusano:
           a network interface (Abstract; para. [0032])
           program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to (para. [0015]; para. [0027]; para. [0032]);
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kusano with Sun in arriving at limitation “network microphone device”, “a network interface”, and “program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to” and, because such combination would have resulted in enabling people to experience music from many sources via one or more playback devices as well as facilitating data flow between devices (Kusano, para. [0032]).
           Per Claim 2, Sun in view of Kusano discloses the network microphone device of claim 1, 
               Sun discloses before using the first algorithm to perform the wake-word detection process, use a voice activity detection algorithm to determine whether the wake-word detection process in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
            Kusano discloses program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to (para. [0015]; para. [0027]).
            Per Claim 8, Sun discloses Tangible, non-transitory, computer-readable media storing instructions executable by one or more processors, cause a microphone device to perform operations (para. [0040]-[0041]) comprising: 
              capturing audio content via one or more microphones of the microphone device (para. [0039]; para. [0041]); 
             using a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake-word (the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]);
            responsive to determining that the captured audio content includes the at least one wake-word, using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word, and wherein the second algorithm is more computationally intensive than the first algorithm (para. [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
            responsive to performing the wake-word confirmation process, (i) causing, via a network interface of the microphone device, a voice service corresponding to the at least one wake word to process at least a portion of the captured audio content when the wake-word confirmation process confirms that the captured audio content includes the at least one wake word, or (ii) ceasing performing the wake-word confirmation process when the wake-word confirmation process disconfirms that the captured audio content includes the at least one wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048])
           Sun does not explicitly disclose computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed cause a network microphone device to perform operations or a network interface of the network microphone device 
           However, these features are taught by Kusano:
           computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed cause a network microphone device to perform operations (para. [0015]; para. [0027]; para. [0032]);
           a network interface of the network microphone device (Abstract; para. [0015]; para. [0032])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kusano with Sun in arriving at limitations “computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed cause a network microphone device to perform operations” and “the network microphone device”, because such combination would have resulted in enabling people to experience music from many sources via one or more playback devices as well as facilitating data flow between devices (Kusano, para. [0032]).
          Per Claim 10, Sun in view of Kusano disclose the tangible, non-transitory, computer-readable media of claim 8, 
             Sun discloses before using the first algorithm to perform the wake-word detection process, using a voice activity detection algorithm to determine whether the captured audio content includes voice activity, wherein the network microphone device uses the first algorithm to perform the wake-word detection process in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
       Per Claim 15, Sun discloses a method comprising: 
            capturing audio content via one or more microphones of a microphone device (Abstract; para. [0039]; para. [0041]); 
           using, by the microphone device, a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake-word (the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]);
            responsive to determining that the captured audio content includes the at least one wake-word, using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word, and wherein the second algorithm is more computationally intensive than the first algorithm (If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
            responsive to performing the wake-word confirmation process, (i) causing, via the microphone device, a voice service corresponding to the at least one wake word to process at least a portion of the captured audio content when the wake-word confirmation process confirms that the captured audio content includes the at least one wake word, or (ii) ceasing performing the wake-word confirmation process when the wake-word confirmation process disconfirms that the captured audio content includes the at least one wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048])
           Sun does not explicitly disclose one or more microphones of a network microphone device, a network interface of the network microphone device or using the network microphone device  
           However, these features are taught by Kusano:
           one or more microphones of a network microphone device, a network interface of the network microphone device, and using the network microphone device  (Abstract; para. [0015]; para. [0032])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kusano with Sun in arriving at one or microphones of a network microphone device, a network interface of the network 
        Per Claim 17, Sun in view of Kusano discloses the method of claim 15, 
              Sun discloses before using the first algorithm to perform the wake-word detection process, the microphone device using a voice activity detection algorithm to determine whether the captured audio content includes voice activity, and wherein the network microphone device uses the first algorithm to perform the wake-word detection process in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
             Kusano discloses a network microphone device (para. [0015]).

2.             Claims 5, 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano as applied to claim 1 above, and further in view of Shires US PGPUB 2014/0229184 A1 (“Shires”)
            Per Claim 5, Sun in view of Kusano discloses the network microphone device of claim 1, 
             Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             wherein to capture the audio content via the one or more microphones comprises to capture first audio content via the enabled first microphone (para. [0039]; para. [0041])
program instructions that are executable by the one or more processors such that the network microphone device is configured to: comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to: wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to  (para. [0015]; para. [0027]; para. [0032])
             a second microphone of the one or more microphones is in a disabled state (para. [0017]) 
              Sun in view of Kusano does not explicitly disclose wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one keyword, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
              However, this feature is taught by Shires:
             wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one keyword, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025])

        Per Claim 6, Sun in view of Kusano discloses the network microphone device of claim 1, 
           Kusano discloses wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to: comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to: (para. [0015]; para. [0027]; para. [0032])
            Sun in view of Kusano does not explicitly disclose wherein the network interface comprises one or more network communication components in a disabled state, and wherein to cause the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: to: enable the one or more network communication components in response to the wake-word detection process confirming that the captured audio content includes the at least one wake word or use the enabled one or more network communication components to send the portion of the captured audio content to the voice service
Shires:
              wherein the network interface comprises one or more network communication components in a disabled state, and wherein to cause the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: to: enable the one or more network communication components in response to the wake-word detection process confirming that the captured audio content includes the at least one wake word (para. [0024]-[0025]; para. [0033]); and 
             use the enabled one or more network communication components to send the portion of the captured audio content to the voice service (para. [0015]; para. [0033])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shires with the device Sun in view of Kusano in arriving at limitations “wherein the network interface comprises one or more network communication components in a disabled state, and wherein to cause the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: to: enable the one or more network communication components in response to the wake-word detection process confirming that the captured audio content includes the at least one wake word” and “ use the enabled one or more network communication components to send the portion of the captured audio content to the voice service”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).
            Per Claim 12, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 8,

             capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041])
             Kusano discloses: wherein when a first microphone of the one or more microphones is in an enabled state, and a second microphone of the one or more microphones is in a disabled state, capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (fig. 7; elements, 702, 704, 710, 712 para. [0017]; para. [0020]; para. [0104]; para. [0110]) 
              Sun in view of Kusano does not explicitly disclose wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
              However, this feature is taught by Shires (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Kusano in arriving at limitations “wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the 
           Per Claim 13, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 8, 
            Sun in view of Kusano does not explicitly disclose wherein when the network interface comprises one or more network communication components in a disabled state, causing the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: enabling the one or more network communication components in response to the wake-word detection process or using the enabled one or more network communication components to send the portion of the captured audio content to the voice service confirming that the captured audio content includes the at least one wake word, 
              However, these features are taught by Shires:
              wherein when the network interface comprises one or more network communication components in a disabled state, causing the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: enabling the one or more network communication components in response to the wake-word detection process confirming that the captured audio content includes the at least one wake word (para. [0024]-[0025]; para. [0033]); and 
             using the enabled one or more network communication components to send the portion of the captured audio content to the voice service (para. [0015]; para. [0033]). 
when the network interface comprises one or more network communication components in a disabled state, causing the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: enabling the one or more network communication components in response to the wake-word detection process or using the enabled one or more network communication components to send the portion of the captured audio content to the voice service confirming that the captured audio content includes the at least one wake word”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).
          Per Claim 18, Sun in view of Kusano discloses the method of claim 15, 
                Sun disclose wherein a first microphone of the one or more microphones is in an enabled state (para. [0039])  
               capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone  (para. [0039]; para. [0041])
               Kusano discloses wherein when a first microphone of the one or more microphones is in an enabled state and a second microphone of the one or more microphones is in a disabled state, capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone   (fig. 7; elements, 702, 704, 710, 712 para. [0017]; para. [0020]; para. [0104]; para. [0110])
wake word, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result… para. [0025])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the method of Sun in view of Kusano and Lawrence in arriving at limitations “wherein the method further comprises: responsive to determining that the captured audio content includes (i) voice activity or (ii) the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020])
        Per Claim 19, Sun in view of Kusano discloses the method of claim 15, 
            Sun in view of Kusano does not explicitly disclose wherein when the network interface comprises one or more network communication components in a disabled state, causing the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: enabling the one or more network communication components in response to the wake-word confirmation at least one wake word or using the enabled one or more network communication components to send the portion of the captured audio content to the voice service
              However, these features are taught by Shires:
              wherein when the network interface comprises one or more network communication components in a disabled state, causing the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: enabling the one or more network communication components in response to the wake-word confirmation process confirming that the captured audio content includes the at least one wake word (para. [0024]-[0025]; para. [0033]); and 
            using the enabled one or more network communication components to send the portion of the captured audio content to the voice service (para. [0015]; para. [0033]). 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Kusano in arriving at limitations “wherein when the network interface comprises one or more network communication components in a disabled state, causing the voice service corresponding to the at least one wake word to process at least a portion of the captured audio content comprises: enabling the one or more network communication components in response to the wake-word confirmation process confirming that the captured audio content includes the at least one wake word” and “using the enabled one or more network communication components to send the portion of the captured .
            
3.           Claims 3, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano as applied to claims 1 and 8 above, and further in view of Lawrence US PGPUB 2019/0013019 A1 (“Lawrence”)
         Per Claim 3, Sun in view of Kusano discloses the network microphone device of claim 1, 
            Sun discloses to use the second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises to activate a first wake-word engine (para. [0044]; para. [0047])
            wherein the activated first wake-word engine uses the second algorithm to determine whether the captured audio content includes a first wake word (If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047]);
            Kusano discloses wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to (para. [0015]; para. [0027]; para. [0032])
use the second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises to activate a second wake-word engine and wherein the activated second wake-word engine uses the second algorithm to determine whether the captured audio content includes a second wake word
           However, this feature is taught by Lawrence:
           to use the second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises to activate a second wake-word engine and wherein the activated second wake-word engine uses the second algorithm to determine whether the captured audio content includes a second wake word (Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows…, para. [0010]; para. [0019])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lawrence with the device Sun in view of Kusano in arriving at limitations “to use the second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises to activate a second wake-word engine and wherein the activated second wake-word engine uses the second algorithm to determine whether the captured audio content includes a second wake word”, because such combination would have resulted in providing the best assistant to respond to a user requested task (Lawrence, para. [0012]).      
Claim 7, Sun in view of Kusano discloses the network microphone device of claim 3, 
                Sun discloses wherein the at least one wake word is a first wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048]), 
              Kusano discloses: wherein the program instructions that are executable by the one or more processors further comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to: and wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to  (para. [0015]; para. [0027]; para. [0032])
             Sun in view of Kusano does not explicitly disclose to concurrently activate the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes the first wake word, wherein the activated second wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes a second wake word, confirm that (i) the captured audio content includes the first wake word via the first wake-word engine and (ii) the captured audio content does not include the second wake word via transmit at least a portion of the audio content to one or more remote computing devices associated with the voice service
           However, these features are taught by Lawrence:
           to concurrently activate the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes the first wake word, wherein the activated second wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes a second wake word (para. [0010]; para. [0019]) 
            confirm that (i) the captured audio content includes the first wake word via the first wake-word engine and (ii) the captured audio content does not include the second wake word via the second wake-word engine (Only Alexa 102, should try to respond to the question that follows the key-phrase utterance of "Alexa" 110.  Similarly, Cortana 104 may respond to its key phrase "Hey Cortana")…, para. [0010]; para. [0019], responding to audio/question as implying confirming receipt of first wake word and non-receipt of second wake word); and
           in response to the confirming, transmit at least a portion of the audio content to one or more remote computing devices associated with the voice service (para. [0010]; para. [0019])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lawrence with the device Sun to concurrently activate the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes the first wake word, wherein the activated second wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes a second wake word, confirm that (i) the captured audio content includes the first wake word via the first wake-word engine and (ii) the captured audio content does not include the second wake word via the second wake-word engine” and “in response to the confirming, transmit at least a portion of the audio content to one or more remote computing devices associated with the voice service”, because such combination would have resulted in providing the best assistant to respond to a user requested task (Lawrence, para. [0012])
          Per Claim 9, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 8,
            Sun discloses wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a first wake-word engine (para. [0044]; para. [0047])
            wherein the activated first wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a first wake word (If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal 
           Sun in view of Kusano does not explicitly disclose wherein activating at least one wake-word engine comprises activating a second wake-word engine and wherein the second wake-word engine, when activated, uses a third algorithm to determine whether the captured audio content includes as second wake word
           However, this feature is taught by Lawrence:
           wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a second wake-word engine and wherein the second wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes as second wake word (Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows…, para. [0010]; para. [0019])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lawrence with the device Sun in view of Kusano in arriving at limitations “wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a second wake-word engine and wherein the second wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes as second wake word”, 
         Per Claim 14, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 9, 
             Sun discloses wherein the at least one wake word is a first wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048]), 
               Sun in view of Kusano does not explicitly disclose wherein when the at least one wake word is a first wake word, concurrently activating the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes the first wake word, wherein the activated second wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes a second wake word, and wherein the operations further comprise: confirming that (i) the captured audio content includes the first wake word via the first wake-word engine and (ii) the captured audio content does not include the second wake word via the second wake-word engine; and in response to the confirming, transmitting at least a portion of the audio content to one or more remote computing devices associated with the voice service
           However, these features are taught by Lawrence:
          wherein when the at least one wake word is a first wake word, concurrently activating the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes the first wake word, wherein the activated second wake-word engine is configured to perform a wake-word detection process for determining whether the captured audio content includes a second wake word (para. [0010]; para. [0019]) 
            confirming that (i) the captured audio content includes the first wake word via the first wake-word engine and (ii) the captured audio content does not include the second wake word via the second wake-word engine (Only Alexa 102, should try to respond to the question that follows the key-phrase utterance of "Alexa" 110.  Similarly, Cortana 104 may respond to its key phrase "Hey Cortana")…, para. [0010]; para. [0019], responding to audio/question as implying confirming receipt of first wake word and non-receipt of second wake word); and
           in response to the confirming, transmit at least a portion of the audio content to one or more remote computing devices associated with the voice service (para. [0010])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lawrence with the device Sun in view of Kusano in arriving at limitations “wherein the at least one wake word is a first wake word, concurrently activating the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine is configured to perform a wake-word is configured to perform a wake-word detection process for determining whether the captured audio content includes a second wake word, and wherein the operations further comprise: confirming that (i) the captured audio content includes the first wake word via the first wake-word engine and (ii) the captured audio content does not include the second wake word via the second wake-word engine; and in response to the confirming, transmitting at least a portion of the audio content to one or more remote computing devices associated with the voice service”, because such combination would have resulted in providing the best assistant to respond to a user requested task (Lawrence, para. [0012])
         Per Claim 16, Sun in view of Kusano discloses the method of claim 15,
            Sun discloses wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a first wake-word engine (para. [0044]; para. [0047])
            wherein the activated first wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a first wake word (If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047]);

           However, this feature is taught by Lawrence:
           wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a second wake-word engine and wherein the second wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a second wake word (Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows…, para. [0010]; para. [0019])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lawrence with the device Sun in view of Kusano in arriving at limitations “wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a second wake-word engine and wherein the second wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a second wake word”, because such combination would have resulted in providing the best assistant to respond to a user requested task (Lawrence, para. [0012]).      
         Per Claim 20, Sun in view of Kusano discloses the method of claim 15, 
ing performing the wake-word detection process further processing the captured audio content to determine whether the captured audio content includes a wake word different from the at least one wake word
            However, this feature is taught by Lawrence (para. [0010]; para. [0025])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lawrence with the device Sun in view of Kusano in arriving at limitation “wherein ceasing performing the wake-word detection process further processing the captured audio content to determine whether the captured audio content includes a wake word different from the at least one wake word”, because such combination would have resulted in providing the best assistant to respond to a user requested task (Lawrence, para. [0012]).      

4.          Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano and Lawrence as applied to claim 3 above, and further in view of Shires
           Per Claim 4, Sun in view of Kusano and Lawrence discloses the network microphone device of claim 3,
            Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             to capture the audio content via the one or more microphones comprises c to capture first audio content via the enabled first microphone (para. [0039]; para. [0041])

             Kusano discloses a second microphone of the one or more microphones is in a disabled state (fig. 7; elements, 702, 704, 710, 712 para. [0017]; para. [0020]; para. [0104]; para. [0110])
            Kusano discloses: wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to: comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to, wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: (para. [0015]; para. [0027]; para. [0032])
             Sun in view of Kusano and Lawrence does not explicitly disclose responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires:
             responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via  and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result… para. [0025])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shires with the device Sun in view of Kusano and Lawrence in arriving at limitations “responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020])

5.          Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano as applied to claim 10 above, and further in view of Shires
          Per Claim 11, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 10,
            Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             wherein capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041])

             Kusano discloses wherein when a first microphone of the one or more microphones is in an enabled state and a second microphone of the one or more microphones is in a disabled state, capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (fig. 7; elements, 702, 704, 710, 712 para. [0017]; para. [0020]; para. [0104]; para. [0110])
              Sun in view of Kusano does not explicitly disclose wherein the operations further comprise: responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires:
             wherein the operations further comprise: responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result… para. [0025])
 and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference Wojogbe (PTO 892) form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658